El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
El ocho de septiembre último compareció ante esta Corte Suprema, Marcelino González por medio de sus abogados y expuso que sufrió un accidente mientras trabajaba para su patrono asegurado San Antonio Co.; que fué recluido en la Clínica San José por orden del Asegurador, Fondo del Es-tado; que tuvo allí un encuentro personal con un empleado ‘de la institución y por ese motivo fué expulsado de la misma y privado de su derecho a compensación por el Administrador del Fondo, y que no conforme con la decisión del Adminis-trador, apeló para ante la Comisión Industrial y ésta, después de celebrar una vista, sostuvo en agosto 25, 1938, la resolu-ción del Administrador.
T siguió expresando en su escrito que en septiembre 3, 1938, pidió reconsideración de la resolución de agosto 25, 1938, invocando su derecho a ser hospitalizado dada la condición de su rodilla y a recibir'sus dietas por el tiempo que había estado y estuviere lesionado; que en septiembre 6, 1938, sus aboga-dos radicaron una más amplia moción de reconsideración, presentando ciertas cuestiones de derecho; que en septiembre 8, 1938, la Comisión ordenó al Administrador que recluyera al peticionario en una institución médica; que en septiembre 14, 1938, la propia Comisión ordenó la celebración de una vista para oír las cuestiones de derecho planteádasle, vista que se celebró en enero 4, 1939, sin que la Comisión resolviera *10dichas cuestiones; que en junio 16, 1939, dicha Comisión de-sestimó la moción de reconsideración por haberse presentado después del término de diez días, y que en junio 24, 1939, so-licitó de la Comisión que dejara sin efecto su resolución de junio 16, 1939, y resolviera el caso en su fondo, a lo que se negó dicho organismo por orden de agosto 24, 1939.
A virtud de todo lo expuesto alega el obrero que la Comi-sión erró al desestimar su moción de reconsideración porque ésta fue presentada el tres de septiembre de 1938 cuando no habían vencido aún los diez días que le concedía la ley y pide en su consecuencia a este tribunal que revise y revoque las resoluciones de la Comisión de junio 16 y agosto 24 de 1939 y le ordene que falle el caso en su fondo.
Todo el problema a resolver estriba pues en si la reconsi-deración se pidió o no en septiembre 3 de 1938, debiendo considerarse la moción de septiembre 6, 1938, como comple-mentaria de la de septiembre 3 y no como la sola y única moción de reconsideración archivada.
Los autos de la Comisión fueron elevados y de ellos re-sulta que en junio 23, 1938, se decidió en efecto por el Admi-nistrador del Fondo del Seguro del Estado en el caso del obrero recurrente lo que sigue:
“Se trata aquí de un obrero que el día 23 de abril de 1938 sufrió un accidente del trabajo consistente en que mientras entablaba el piso eon el fin de colocar cartones conteniendo sombreros iba car-gando una tabla para ponerla en el piso cuando accidentalmente el extremo de ésta le d’ó contra otra carga cercana cayendo el obrero al suelo y golpeándose levemente la región pectoral derecha y la ro-dilla del mismo lado.
“El obrero fué hospitalizado en la Clínica San José del Dr. E. García Cabrera el día 31 de mayo de 1938.
“En esta fecha ha comparecido el Director de dicha Clínica y ha informado a esta Administración que el obre’ro de este caso intro-dujo en la sala de curaciones de dicha Clínica a una señora, esposa o familiar de él por lo que tuvieron que llamarle la atención y orde-narle que saliera de aquel sitio. Parece que' el obrero consideró que había sido delatado por un empleado de la Clínica y al encontrarse *11con éste lo agredió con el puño en la cara produciéndole lesiones de alguna consideración.
“La actitud asumida por el obrero constituye un acto de indis-ciplina imperdonable y revela la falta de disposición de dich.0 lesio-nado a obedecer debidamente los reglamentos de la institución mé-dica en donde estaba hospitalizado, por lo que el Administrador del Fondo del Seguro del Estado, de acuerdo con las facultades que la Ley le confiere, dispone que este obrero debe ser privado de su derecho a recibir compensación alguna por el aecide’nte sufrido sin perjuicio de que continúe suministrándosele el tratamiento médico adecuado hasta su total restablecimiento.”
Apeló el obrero para ante la Comisión, se celebró una vista a la que compareció el obrero en persona, y en agosto 25, 1938, la Comisión confirmó la resolución del Administrador.
Notificado el obrero el propio día 25 de agosto, 1938, pre-sentó el tres de septiembre siguiente una “Moción de recon-sideración” redactada así:
“El que suscribe, Marcelino González, solicita de la Hon. Comi-sión Industrial la reconsideración de la resolución dictada en agosto 25 de este' año y suplica tanto a la Hon. Comisión Industrial como al Hon. Administrador del Fondo del Seguro del Estado, sea “hospita-lizado, pues el estado de mi pierna continúa en tales condiciones que requiere hospitalización para que la curación sea más rápida y efec-tiva, ... y solicito muy respetuosamente, de esa Hon. Comisión así como del Hon. Administrador del Fondo del Seguro del Estado, que a pesar de que me creo inocente de lo que se me acusó, no obstante, si fuera hospitalizado, probaría mi buena conducta, lo que creo sería suficiente para que por lo menos, se me compensara desde el nuevo ingreso en la clínica.
Y tres días después, o sea en septiembre seis, por medio de sus abogados, archivó otra “Moción de reconsideración” de tres páginas a máquina en la cual se impugnan los fun-damentos de la resolución cuya reconsideración se pide o sea la de agosto 25, 1938, sin que se baga la más leve referencia a la anterior moción de septiembre tres.
*12La moción de septiembre tres fné resuelta como signe:
“Vista la moción ... la Comisión Industrial Resuelve ordenar al Administrador del Fondo del Seguro del Estado hospitalice al obrero en vista del estado de su pierna, ...”
Nada resolvió sobre pago de compensación. Y con res-pecto a la moción de septiembre seis, ordenó la celebración de una vista para oír a las partes “sobre la cuestión de derecho planteada. ’ ’
Sigue una moción presentada en octubre 18, 1938, y un memorándum en enero 19, 1939. En ambos lo que se suplica a la Comisión es que ordene que se paguen al obrero las dietas semanales desde junio 23 a septiembre 26 de 1938.
Viene entonces la resolución de la Comisión de junio 16, 1939, por virtud de la cual se decidió que no procedía la reconsideración por haberse presentado fuera de término, y la moción del obrero de junio 24, 1939, pidiendo que se deje sin efecto la resolución de junio 16, 1939, y termina el expe-diente.
A nuestro juicio tiene razón el obrero. Aunque la moción de septiembre 3, 1938, redactada sin asistencia de abogado, se presta a interpretaciones y parece que acepta la resolu-ción de la Comisión de agosto 25, 1938, y se acoge a sus tér-minos, es lo cierto que no sólo se titula “de reconsideración” si que expresamente pide “la reconsideración de la resolu-ción” e insiste en su derecho a que se le compense “por lo menos desde el nuevo ingreso en la clínica.” Su tono es de petición de gracia más bien que de reclamación de derecho, pero, eso no obstante, muestra con toda claridad la incon-formidad del obrero y su deseo de que la Comisión resuelva de modo distinto la cuestión envuelta.
El espíritu de la moción del seis de septiembre es el de la reclamación en firme de un derecho de que se cree estar asistido, no por gracia si que por corresponder en ley. Revela al abogado, pero en el fondo pide lo mismo que pidió el obrero en persona en la del tres, a saber, que se le pague *13la compensación qne le otorga el estatuto, para privarle de la cual se sostiene que no tuvo facultad en ley el Adminis-trador del Fondo del Estado. Y hay que reconocer que el asunto es debatible.
Bajo esas circunstancias, pedida la reconsideración en tiempo, nos parece que aunque la moción de reconsideración que se presentó después no baga referencia a la primera y parezca por sus términos una petición independiente, debe considerarse como complementaria de la primera, constitu-yendo la fecha de ésta el verdadero punto de partida para la computación del término.

Siendo ello así, precisa reconocer que erró la Comisión al negarse a resolver por sus méritos la reconsideración pedídale. Tiene jurisdicción y el asunto debe volver ante ella para que actúe y resuelva la cuestión planteada de acuerdo con los hechos y la ley.